             Case 3:20-cv-02184-DMS-JLB Document 8 Filed 02/26/21 PageID.53 Page 1 of 2



              1
              2
              3
              4
              5
              6
              7
              8                          UNITED STATES DISTRICT COURT
              9                     SOUTHERN DISTRICT OF CALIFORNIA
             10 LARRY G. PHILPOT,                      CASE NO. 3:20-CV-02184-DMS-JLB
             11             Plaintiff,                 The Honorable Dana M. Sabraw
                                                       Courtroom: 13A
             12       v.
                                                       ORDER GRANTING SECOND
             13 HIVE MEDIA GROUP LLC,                  JOINT MOTION TO EXTEND
                                                       TIME TO RESPOND TO
             14             Defendant.                 COMPLAINT
             15                                        Waiver Requested:      12/3/2020
                                                       Current Response Date: 03/03/2021
             16                                        New Response Date:     04/02/201
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                          CASE NO. 3:20-CV-02184-DMS-JLB
12920436.1                        ORDER GRANTING SECOND JOINT MOTION
                                 TO EXTEND TIME TO RESPOND TO COMPLAINT
             Case 3:20-cv-02184-DMS-JLB Document 8 Filed 02/26/21 PageID.54 Page 2 of 2



              1        The Court, having considered the Second Joint Motion to Extend Time to
              2 Respond to Complaint entered into by and between Plaintiff Larry G. Philpot and
              3 Defendant Hive Media Group LLC (“Hive”), through their respective counsel of
              4 record, and the Court having approved of the Joint Motion for good cause shown,
              5
              6        IT IS HEREBY ORDERED:
              7
              8        The time for Hive to answer, move against, or otherwise respond to the
              9 Complaint is extended until April 2, 2021.
             10 Dated: February 26, 2021
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                         2   CASE NO. 3:20-CV-02184-DMS-JLB
                                  ORDER GRANTING SECOND JOINT MOTION
12920436.1
                                 TO EXTEND TIME TO RESPOND TO COMPLAINT
